          Case 5:20-cv-00642-JKP Document 27 Filed 06/11/21 Page 1 of 2




                                                         San Antonio I Austin I Rio Grande Valley
                                                       2517 N. Main Avenue I San Antonio, Texas 78212-4685
                                                                V 210-227-3243 I F 210-225-4481

                                            June 11, 2021

Austin M. Reyna                                                           VIA E-NOTIFICATION
Brando Grable
Grable Grimshaw Mora PLLC
1603 Babcock Road, Suite 280
San Antonio, Texas 78229

Charles S. Frigerio                                                       VIA E-NOTIFICATION
Hector X. Saenz
LAW OFFICES OF CHARLES S. FRIGERIO
A Professional Corporation
Riverview Towers
111 Soledad, Suite 840
San Antonio, Texas 78205

RE:    Jack Miller, et al. v. Chief Joseph Salvaggio, et al.
       No. 20-cv-00642 (U.S.D.C., Western District, San Antonio Division)

Dear Mr. Reyna and Mr. Frigerio,
Please be advised that I will be on vacation beginning July 12, 2021, to July 19, 2021. As a matter of
professional courtesy, I request that you avoid scheduling any matters in the above-referenced case on
any of these dates and that no discovery, motions, pleadings or other instruments be filed or served
when required a response to be filed during this period or immediately thereafter. Additionally, please
avoid scheduling anything of significance during the last couple of days prior to the inception of my
vacation.

I am copying counsel and notifying them of this request. I hereby request that counsel contact my
office about any scheduling issues resulting from this notice that need to be addressed.

Should you have any questions, please do not hesitate to contact me. Thank you in advance for your
professional courtesy in this matter.
                                      Very truly yours,
                                       DENTON NAVARRO ROCHA BERNAL & ZECH
                                       A Professional Corporation

                                       /s/ Adolfo Ruiz
                                       ADOLFO RUIZ
AR/rdw
         Case 5:20-cv-00642-JKP Document 27 Filed 06/11/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing instrument has been served
in accordance with the Texas Rules of Civil Procedure on this 11th day of June 2021, to the
following:

 Brandon Grable                                              Via: E-NOTIFICATION
 Austin M. Reyna
 Grable Grimshaw Mora PLLC
 1603 Babcock Road, Suite 280
 San Antonio, Texas 78229

 Charles S. Frigerio
 Hector X. Saenz
 LAW OFFICES OF CHARLES S. FRIGERIO
 A Professional Corporation
 Riverview Towers
 111 Soledad, Suite 840
 San Antonio, Texas 78205

                                             _/s/ Adolfo Ruiz ___________________________
                                             PATRICK C. BERNAL
                                             ADOLFO RUIZ
